Case 2:18-cv-07805-GW-JEM Document 56 Filed 03/02/21 Pagelofi1 Page ID#:211

aA &- WwW NV

Co fF INN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

COLLINS COLLINS

MUIR + STEWARTu
1100 El Centro Street

So. Pasadena, CA 91030
Phone (626) 243-1100
Fax (626) 243-1111

JS-6

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

CHRISTOPHER STREET, an CASE NO. 18-cv-7805 — GW (JEMx)
individual, [Assigned to the Hon. George H. Wu -
Courtroom 9D]
Plaintiffs,
PROPOSED] ORDER TO DISMISS
VS. ENTIRE ACTION WITH PREJUDICE

COUNTY OF LOS ANGELES, ET
AL.

Complaint Filed: November 27, 2018

Trial Date: September 22, 2020
Defendants.

Nee ee ee ee ee ee ee “SS”

 

Based upon the Stipulation between the parties and their respective counsek, it
is hereby ORDERED that this action is dismissed with prejudice in its entirety.
IT IS SO ORDERED.

DATED: March2 , 2021

By: Afrgt Km, 44.

 

HON. GEORGE H. WU
UNITED STATES DISTRICT JUDGE

21501

1

 

 

 

[PROPOSED] ORDER TO DISMISS ENTIRE ACTION WITH PREJUDICE

 
